Citation Nr: 1040410	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-08 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1969 to November 
1971, including service in the Republic of Vietnam.  He died in 
January 2004.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in February 2004 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

In August 2010, in accordance with 38 U.S.C.A. § 7109 and 38 
C.F.R. § 20.901, the Board requested an advisory medical opinion 
from the Veterans Health Administration.  In September 2010, the 
Board received the opinion and as the opinion is fully favorable 
to the Appellant's claim, the Board is proceeding with decision 
without further notice to the Appellant.


FINDINGS OF FACT

1.  The Veteran died in January 2004; the cause of the Veteran's 
death was injuries sustained in single vehicle accident and the 
toxicology report showed a blood alcohol level of 0.20 gram%. 

2.  At the time of the Veteran's death, service connection was in 
effect for posttraumatic stress disorder, which was rated 100 
percent disabling. 

3.  The Veteran's fatal vehicle accident in which alcohol was a 
factor was as likely as not due to service-connected 
posttraumatic stress disorder.



CONCLUSION OF LAW

The Veteran's death was the result of service-connected 
posttraumatic stress disorder.  38 U.S.C.A. §§ 1110, 1310, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.302, 3.303, 
3.312 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

As the appeal is resolved in the Appellant's favor, the Board 
need not address VCAA compliance.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria for Service Connection for Cause of Death

To establish service connection for the cause of a Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310.

For a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 C.F.R. § 
3.312.






Compensation shall not be paid if a disability is the result of 
the Veteran's own willful misconduct or abuse of alcohol.  38 
U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301.  Willful misconduct 
precludes a finding of service connection for the purposes of 
establishing service connection for the cause of death under 
38 U.S.C.A. § 1310.  Myore v. Nicholson, 489 F.3d 1207, 1212 
(2007).  

However, service connection may be established for alcohol abuse 
secondary to a service-connected disability.  38 C.F.R. § 3.310.

In order for a suicide to constitute willful misconduct, the act 
of self-destruction must be intentional.  A person of unsound 
mind is incapable of forming intent, which is an essential 
element of willful misconduct.  It is a constant requirement for 
a favorable action in a suicide case that the precipitating 
mental unsoundness be service connected.  Whether a person, at 
the time of suicide, was so unsound mentally that he did not 
realize the consequence of such an act, or was unable to resist 
such impulse is a question to be determined in each individual 
case, based on all  available lay and medical evidence pertaining 
to his mental condition at the time of suicide.  The act of 
suicide is considered to be evidence of mental unsoundness. 
Therefore, where no reasonable adequate motive for suicide is 
shown by the evidence, the act will be considered to have 
resulted from mental unsoundness.  A reasonable adequate motive 
for suicide may be established by affirmative evidence showing 
circumstances which could lead a rational person to self-
destruction. 
38 C.F.R. § 3.302(a). 






Facts 

According to the death certificate, the Veteran died in January 
2004.  The immediate cause of death was multiple injuries 
sustained in a single vehicle accident.  The cause of death was 
attributed to the accident and not to suicide.    

According to the Coroner's investigation, the Veteran, the lone 
occupant, was driving on an interstate, near Las Vegas, Nevada, 
in the early evening.  The Veteran was driving in the right hand 
lane when the right side tires left the roadway and ran onto the 
gravel shoulder.  The Veteran than overcorrected by jerking the 
steering wheel left and lost control of the vehicle, which 
overturned and he was ejected from the vehicle.  Paramedics 
arrived quickly, but found no life signs.  Empty beer cans were 
found on the roadway, close by the vehicle.  The Veteran's post-
mortem blood alcohol level was 0.20%gram.  

At the time of his death, the Veteran was service-connected for 
posttraumatic stress disorder, which was rated 100 percent 
disabling. 

The record shows that Veteran had been participating in group and 
individual therapy related to posttraumatic stress disorder since 
1999.  The record also shows that in addition to his 
posttraumatic stress disorder, he also was diagnosed with alcohol 
abuse in remission since 1982.  

At the time of his death in January 2004, the evidence indicates 
that the Veteran had successfully maintained sobriety for over 20 
years with treatment records from as recently as October 2003 
showing that he was striving to maintain his sobriety despite 
recent difficulties in his life.  


 
The difficulties included marital problems and separation from 
his wife, the involvement of his friends in motorcycle accidents 
in April 2003 and his own motorcycle accident in June 2003, and 
his brother's terminal liver cancer.  It appears that the Veteran 
was on his way to visit his brother when the fatal accident 
occurred.

In statements in September 2004 and in June 2006, a psychologist 
at a Vet Center stated that the Veteran had severe posttraumatic 
stress disorder, that he had voiced suicidal ideation, and that 
he was having difficulty maintaining his sobriety.  The 
psychologist concluded that it was more likely than not that 
posttraumatic stress disorder caused his untimely death. 

In statements in September 2004 and in July 2006, a social worker 
at a Vet Center stated that although the Veteran's death was the 
result of vehicular misjudgment, the occurrence was strongly 
influenced, if not caused, by his state of mind at the time, that 
is, depressive symptom, suicidal ideation, and difficulty 
maintaining sobriety.  

In August 2010, the Board requested a advisory medical opinion 
from a VA psychiatrist of the Veterans Health Administration 
(VHA).  

The VHA psychiatrist was asked to review the record and furnish 
an opinion with respect to the following question.  
	
Is it more likely than not (probability greater than 50 
percent), at least as likely as not (probability of 50 
percent), or less likely than not (probability less than 50 
percent) that the Veteran's fatal vehicle accident in which 
alcohol was a factor was suicide due to service-connected 
posttraumatic stress disorder or his use of alcohol was due 
to service-connected  posttraumatic.  

In September 2010, the VHA psychiatrist responded.  The VHA 
psychiatrist expressed the opinion that the Veteran's fatal 
vehicle accident was a suicide due to his service-connected 
posttraumatic stress disorder.  

The opinion was based on evidence of increasing depression and 
suicidal ideation in the months leading up to the Veteran's 
death, the Veteran's reports that the motorcycle accidents had 
made him feel as if it was "Vietnam all over again," and the 
unpredictable nature of alcohol abuse when coincident with 
posttraumatic stress disorder.  In addition, the VHA psychiatrist 
specifically attributed both the Veteran's prior alcohol abuse 
and his alcohol use at the time of the fatal accident to 
posttraumatic stress disorder based on the medical evidence.

The VHA psychiatrist explained that the Veteran's substance abuse 
began in service and that the Veteran first sought alcohol 
detoxification in 1973, indicative of worsening of alcohol abuse 
following his service.  The VHA psychiatrist stated that alcohol 
abuse is highly co-morbid with posttraumatic stress disorder, 
citing medical literature.  The VHA psychiatrist noted that the 
Veteran had an extended period of abstinence, beginning in 1982, 
and his relapse before his death was consistent with the 
unpredictable nature of alcohol abuse with co-morbid 
posttraumatic stress disorder.  

The VHA psychiatrist reported that the Veteran had many risk 
factors for suicide in the months before his death, namely, 
incompletely treated depressive symptoms, symptoms of 
posttraumatic stress disorder, alcohol abuse, anger, psychosocial 
loss, guilt, loss of a clinician, overt suicidal preoccupation, a 
previous motorcycle crash, and frequent visits to the hospital 
for pain.  Citing medical literature, the VHA psychiatrist 
concluded that it was more likely than not that the Veteran's 
drinking of alcohol was related to posttraumatic stress disorder. 



Analysis 

In Nevada, the legal limit for blood alcohol in 2004 was 0.08%.  
Inasmuch as the Veteran's blood alcohol level was 0.20% or 21/2 
times the legal limit, the Veteran was driving impaired due to 
alcohol.  

As Appellant argues that the Veteran's fatal accident was 
suicide, the Board must first address the threshold question of 
whether the Veteran's death was a suicide. 

A suicide that is intentional is willful misconduct, and willful 
misconduct is a bar to service connection for the cause of the 
Veteran's death.  However, if the Veteran was at the time of the 
suicide unsound mentally, that is, unable to resist such an 
impulse, then the suicide was the result of mental unsoundness 
and not intentional or a bar to the benefit. 

A psychologist at a Vet Center stated that the Veteran had severe 
posttraumatic stress disorder, that he had voiced suicidal 
ideation, and that he was having difficulty maintaining his 
sobriety.  The psychologist concluded that it was more likely 
than not that posttraumatic stress disorder caused his untimely 
death. 

A social worker at a Vet Center stated that although the 
Veteran's death was the result of vehicular misjudgment, the 
occurrence was strongly influenced, if not caused, by his state 
of mind at the time, that is, depressive symptom, suicidal 
ideation, and difficulty maintaining sobriety.

And the VHA psychiatrist expressed the opinion that the Veteran's 
fatal vehicle accident was a suicide due to his service-connected 
posttraumatic stress disorder. 

The evidence clearly shows that before he died the Veteran had 
suicidal ideation. 


The evidence also shows that the coroner reported that the 
Veteran's death was accidental, not suicidal.  

As there is an approximate balance of evidence for and against 
finding that the Veteran's death was a suicide, resolving 
reasonable doubt, the Board finds that the Veteran's fatal 
accident was suicide.  38 C.F.R. § 3.102.

The remaining question is whether the suicide was intentional or 
the result of mental unsoundness due to service-connected 
posttraumatic stress disorder.  The record shows that the 
Veteran's posttraumatic stress disorder was 100 percent 
disabling, equating to gross impairment in though processes and a 
persistent danger of hurting oneself.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.   

A psychologist and a social worker stated that the Veteran had 
voiced suicidal ideation and that he was having difficulty 
maintaining his sobriety.  The VHA psychiatrist based his opinion 
of evidence of increasing depression and suicidal ideation in the 
months leading up to the Veteran's death.  

The VHA psychiatrist also reported that the Veteran had many risk 
factors for suicide in the months before his death, including 
incompletely treated depressive symptoms, symptoms of 
posttraumatic stress disorder, alcohol abuse, anger, guilt, loss 
of a clinician, and overt suicidal preoccupation.  

The VHA psychiatrist based his opinion of evidence of increasing 
depression and suicidal ideation in the months leading up to the 
Veteran's death. 





While the Veteran was suicidal, the degree and depth of his 
posttraumatic stress disorder resulted in mental unsoundness and 
the VHA psychiatrist expressed the opinion that the Veteran's 
fatal vehicle accident was a suicide due to his service-connected 
posttraumatic stress disorder.  

As for alcohol as factor in the fatal accident, until the time of 
the accident the Veteran was trying to maintain sobriety and his 
alcohol abuse had been in remission for a long time.  While it is 
clear that the Veteran relapsed and he was driving impaired due 
to alcohol, citing medical literature, the VHA psychiatrist 
concluded that it was more likely than not that the Veteran's 
drinking of alcohol was related, that is, secondary to service-
connected posttraumatic stress disorder and therefore not a bar 
to the benefit sought. 

Accordingly, the Board finds that the Veteran's service-connected 
posttraumatic stress disorder caused his death.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


